DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  Claims 1-13 state, “the covering layer” and appears to correspond with “an insulating covering layer”. The claims should have consistent language for the feature throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US PG. Pub. 2016/0014892).

Regarding claim 1 – Nakamura teaches a ceramic electronic component (figs. 1 [title] Nakamura states, “Insulating ceramic paste, ceramic electronic component, and method for producing the same”) comprising: a component body (2 [paragraph 0035] Nakamura states, “ceramic multilayer substrate 2”) including a ceramic layer (top ceramic layer 

    PNG
    media_image1.png
    496
    544
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    494
    522
    media_image2.png
    Greyscale

Regarding claim 4 – Nakamura teaches the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (fig. 1, 2), a tip (upper portion of the covering layer 6) of the covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 6 – Nakamura teaches the ceramic electronic component according to claim 1, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 ([paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic 

Regarding claim 7 – Nakamura teaches the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (fig. 1, 2), the covering layer (6) intersects with the terminal electrode (4) so that an angle between the covering layer and the terminal electrode is an obtuse angle at the intersection (claimed structure shown in annotated figure 1 show below).

    PNG
    media_image3.png
    499
    545
    media_image3.png
    Greyscale


Regarding claim 8 – Nakamura teaches the ceramic electronic component according to claim 2, wherein when viewed in plan view from one main surface of the component body (fig. 1, 2), a tip (upper portion of the covering layer 6) of the covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 10 – Nakamura teaches the ceramic electronic component according to claim 2, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 ([paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Regarding claim 12 – Nakamura teaches the ceramic electronic component according to claim 4, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 ([paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of DiStefano et al. (US Patent 6324754).

Regarding claim 3 – Nakamura teaches the ceramic electronic component according to claim 2, but fails to teach wherein the covering layer has a curved shape towards the intersection.
 	DiStefano teaches a ceramic electronic component (fig. 1) having an insulating covering layer (32 [column 6 line 36] DiStefano states, “dielectric solder mask layer 32”) provided across the ceramic layer (12 [column 6 lines 1-2] DiStefano states, “a top dielectric layer 12 formed from a conventional dielectric material such as a polyimide or other polymer, glass or ceramic”) and the terminal electrode (24 [column 8 lines 17-18] DiStefano states, “conductive, solder wettable strips or line segments 22, 24 and 26”) to cover a part, instead of an entire circumference, of a peripheral edge portion of the terminal electrode (24; claimed structure shown in figure 1), wherein the covering layer (32) has a curved shape (see circular shape of the covering layer 32 shown in figure 1) towards the intersection (claimed structure shown in figure 1).


Regarding claim 9 – Nakamura in view of DiStefano teach the ceramic electronic component according to claim 3, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 11 – Nakamura in view of DiStefano teach the ceramic electronic component according to claim 3, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of .

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Suzuki et al. (US PG. Pub. 2019/0244886).

Regarding claim 5 – Nakamura teaches the ceramic electronic component according to claim 4, but fails to teach wherein the tip of the covering layer has a curved shape.
 	Suzuki teaches an electronic component (figs. 2 & 5) wherein the tip (upper portion of the covering layer 3 as shown in annotated figure 5 below) of the covering layer (3 [paragraph 0028] Suzuki states, “solder resist 3”) has a curved shape (claimed structure shown in figure 5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating covering layer covering a partial part of the terminal electrode as taught by Nakamura with the tip of the covering layer having a curved shape as taught by Suzuki because the circular “curved shape” helps in positioning a connection element to the terminal electrode as well as maximizes the surface area in relation to the connection element.




    PNG
    media_image4.png
    516
    859
    media_image4.png
    Greyscale


Regarding claim 13 – Nakamura in view of Suzuki teach the ceramic electronic component according to claim 5, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Noguchi et al. (US PG. Pub. 2018/0063952) discloses a printed wiring board.
Higuchi (US PG. Pub. 2015/0173189) discloses a method of manufacturing printed circuit board.
Iwakoshi et al. (US PG. Pub. 2014/0057080) discloses a ceramic electronic component.
Gerber et al. (US PG. Pub. 2008/0093749) discloses a partial solder mask defined pad design.
Lee et al. (US Patent 5386087) discloses a printed circuit board having U-shaped solder mask layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847